Mary Scopas
            207th Judicial District Court Reporter
          Serving Comal, Hays and Caldwell Counties
                        (512) 757-0387
                    Scopam@co.comal.tx.us


                      November 18, 2015


    Third Court of Appeals

    Re:   Court of Appeals Cause No. 03-15-00709-CV
          Trial Court No. 15-D-115, Marcia Alvarez v.
          Victor Alvarez

    To Whom it May Concern:

          I only received noticed of this appeal from the

District Clerk's office on November 10, 2015.      I was not

aware of when this record was due.      I have yet to receive

any communication from the appellant or the appellant's

attorney, nor have they made any type of payment

arrangements.

    I called the appellant's attorney, Mr. Elias V.

Lorenzana, and left a message yesterday requesting

information and that he contact me.

    Please allow 30 days for the appellant to make payment

arrangements and for the record to be completed.

                    Very Truly Yours,




                    Mary Scopas, CSR, RPR
                    CSR #5313 -   Expiration Date: 12/31/16
                    RPR #812407 - Expiration Date: 09/30/19